Title: To George Washington from George Salmon, 13 February 1791
From: Salmon, George
To: Washington, George



Sir
Baltimore 13th February 1791

I should not have ventured to address your Excellency, were I not assured from the innumerable instances of your goodness, that whatever may be the issue of my application, you will forgive the intrusion when you know it is from one who has experienced in his own fate a Considerable change of fortune. a long residence in this Town, a large and respectable acquaintance, some Mercantile knowledge, my situation and the suggestions

of my friend Doctor McHenry (who addressed Your Excellency lately in my behalf) have induced me to take this liberty to propose myself to Your Excellency’s consideration, as a Candidate for Excise officer for this Town or district. should I be thought qualified for the trust, it shall be my invariable study to execute it with diligence and fidelity, and to remember with gratitude to whose bounty I am indebted—Mr Wm Smith is the only Person in our Delegation with whom I am acquainted, or who may be able to give your Excellency any information respecting my character which you might desire to know, but Your Excellency will think that Doctor McHenry would not recommend an improper Person to your notice. With the most lively sentiments of veneration, I beg leave to subscribe myself Your Excellency’s, most obedt Servant

George Salmon

